— In an action for a judgment declaring the rights and obligations of the parties under a homeowner’s insurance policy, the defendant Adrian DeVisser, Jr., appeals from an order of the Supreme Court, Kings County (Krausman, J.), dated June 9, 1986, which granted the plaintiffs motion for summary judgment declaring that the homeowner’s policy excludes from coverage a boat owned by the defendant Joseph Grabarcik.
Ordered that the order is reversed, on the law, with costs, and the motion is denied without prejudice to renewal on proper papers, if the plaintiff is so advised.
A party seeking summary judgment is obligated to establish in the first instance its entitlement to the drastic relief sought. "[A]nything less requires a denial of the motion, even where the opposing papers are insufficient” (Greenberg v Manlon Realty, 43 AD2d 968, 969). In this case, the plaintiff submitted no sworn statement to support its factual contentions and submitted neither the entire policy nor the indorsement pursuant to which the rights and obligations of the parties are to be declared. Therefore, the motion should have been denied. Thompson, J. P., Brown, Rubin and Harwood, JJ., concur.